ARMED SERVICES BOARD OF CONTRACT APPEALS

Application Under the Equal Access            )
 to Justice Act of--                          )
                                              )
Environmental Safety Consultants, Inc.        )      ASBCA No. 51722
                                              )
Under Contract No. N62470-95-C-2399           )

APPEARANCE FOR THE APPELLANT:                        Mr. Peter C. Nwogu
                                                      President

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     Ellen M. Evans, Esq.
                                                      Senior Trial Attorney

           OPINION BY ADMINISTRATIVE JUDGE FREEMAN ON
       MOTION FOR CLARIFICATION AND/OR EVIDENTIARY HEARING

        By letter dated 23 December 2013, Environmental Safety Consultants, Inc. (ESCI)
filed a "motion for clarification and/or evidentiary hearing" regarding the Board's
3 December 2013 Reconsideration ofDenial of an Equal Access to Justice Act Award.
Our 3 December 2013 decision affirmed on reconsideration the Board's 26 June 2013
denial ofESCI's application for an award of fees and expenses pursuant to the Equal
Access to Justice Act (EAJA), 5 U.S.C. § 504. Environmental Safety Consultants, Inc.,
ASBCA No. 51722, 13 BCA ~ 35,352.

       Although titled as a motion for clarification, we interpret ESC I' s motion as one for
reconsideration. ESCI is not entitled to reconsideration of a reconsideration decision.
Environmental Safety Consultants, Inc., ASBCA No. 53485, 06-1 BCA ~ 33,122.

       ESC I' s motion is dismissed and the Recorder is instructed not to accept any
further filings by ESCI relative to this EAJA application.

       Dated: 28 January 2014


                                                  l~~r¥-I
                                                  MONROE E. FREEMAN)R"
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals
(Signatures continued)
I concur




Administrative Judge
Acting Chairman
Armed Services Board
of Contract Appeals



       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals on an application for fees and other expenses
incurred in connection with ASBCA No. 51722, Appeal of Environmental Safety
Consultants, Inc., rendered in accordance with 5 U.S.C. § 504.

      Dated:



                                              JEFFREY D. GARDIN
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                          2